Slip Op. 20-156

          UNITED STATES COURT OF INTERNATIONAL TRADE


 FULL MEMBER SUBGROUP OF THE
 AMERICAN INSTITUTE OF STEEL
 CONSTRUCTION, LLC,

       Plaintiff,

 v.
                                                Before: Claire R. Kelly, Judge
 UNITED STATES,
                                                Court No. 20-00088
       Defendant,

 and

 LES CONSTRUCTIONS BEAUCE-
 ATLAS, INC. ET AL.,

       Defendant-Intervenors.


                             OPINION AND ORDER

[ Granting Defendant’s motion to dismiss. ]

                                                          Dated: November 3, 2020

Alan H. Price, Wiley Rein LLP, of Washington, DC, for plaintiff Full Member
Subgroup of the American Institute of Steel Construction, LLC. Also on the brief was
Christopher B. Weld, Stephanie M. Bell, and Adam M. Teslik.

In K. Cho, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, for defendant United States. Also on the briefs were Michael
D. Granston, Deputy Assistant Attorney General, Jeanne E. Davidson, Director, and
Patricia M. McCarthy, Assistant Director. Of counsel was Reza Karamloo, Senior
Attorney, Office of Chief Counsel for Trade Enforcement & Compliance, U.S.
Department of Commerce.
Court No. 20-00088                                                              Page 2

Matthew P. McCullough, Curtis, Mallet-Prevost, Colt & Mosle LLP, of Washington,
DC, for defendant-intervenor the Government of Canada. Also on the brief was Tung
Nguyen.

      Kelly, Judge: Defendant moves to dismiss Plaintiff’s complaint for lack of

subject-matter jurisdiction. See Def.’s Memo. Supp. Mot. to Dismiss for Lack of

Subject-Matter Jurisdiction & Opp’n to Mot. to Stay, July 9, 2020, ECF No. 31 (“Def.’s

Br.”). Defendant and Defendant-Intervenor, the Government of Canada, submit that

section 516A(g) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(g) (2018) 1

precludes the court from exercising jurisdiction over Full Member Subgroup of the

American Institute of Steel Construction, LLC’s (“AISC”) challenge to the U.S.

Department of Commerce’s (“Commerce”) final affirmative determination in its less

than fair value (“LTFV”) investigation of fabricated structural steel (“FSS”) from

Canada because Industries Canatal Inc.’s (“Canatal”) and Les Constructions Beauce-

Atlas, Inc.’s (“CBA”) timely requests for binational panel review of the final

determination pursuant to Article 1904 of the North American Free Trade Agreement

(“NAFTA”) are deemed to have been filed by an FTA country. See Def.’s Br. at 5–12;



1 On July 1, 2020, the United States-Mexico-Canada Agreement (“USMCA”) entered
into force, replacing the NAFTA. See United States-Mexico-Canada Agreement,
Office of the U.S. Trade Representative, https://ustr.gov/trade-agreements/free-trade-
agreements/united-states-mexico-canada-agreement (last visited Nov. 1, 2020); see
also United States-Mexico-Canada Agreement Implementation Act, Pub. L. No. 116-
113, 134 Stat. 11 (2020) (“Implementation Act”). Pursuant to section 432 of the
Implementation Act, the USMCA’s entry into force does not affect the disposition of
this action, which involves a final determination that was published before the
relevant amendments to the Tariff Act of 1930 became effective. As such, further
citations to the Tariff Act of 1930, as amended, are to the relevant provisions of Title
19 of the U.S. Code, 2018 edition.
Court No. 20-00088                                                           Page 3

Government of Canada’s Resp. Br. Supp. Def.’s Mot. to Dismiss at 3–10, Aug. 13,

2020, ECF No. 35. AISC agrees that this court does not have jurisdiction, but

nonetheless requests that the court issue its decision in accordance with the pending

motion to dismiss in Building Systems de Mexico, S.A. de C.V. v. United States, Ct.

No. 20-00069 (“Building Systems”). See Pl.’s Resp. to Mot. to Dismiss at 1–4, Aug.

13, 2020, ECF No. 36 (“Pl.’s Resp.”). For the following reasons, Defendant’s motion

to dismiss is granted.

                                 BACKGROUND

      On February 25, 2019, in response to a petition filed by AISC, a trade

association representing domestic producers of FSS, Commerce initiated an

antidumping investigation into FSS from Canada, Mexico, and the People’s Republic

of China. See Certain [FSS] From Canada, Mexico, and the People’s Republic of

China, 84 Fed. Reg. 7,330 (Dep’t Commerce Mar. 4, 2019) (initiation of [LTFV]

investigations). Commerce affirmatively determined that sales of FSS from Canada

into the United States were being, or were likely to be, sold at LTFV, and its

investigation yielded weighted-average dumping margins of 6.70 and 0.00 percent for

CBA and Canatal, respectively. See Certain [FSS] From Canada, 85 Fed. Reg. 5,373,

5,374 (Dep’t Commerce Jan. 30, 2020) (final determination of sales at [LTFV]) (“Final

Results”) and accompanying Issues and Decision Memo. for [Final Results], A-122-

864, (Jan. 23, 2020), ECF No. 30-5 (“Final Decision Memo”).
Court No. 20-00088                                                              Page 4

      On February 28, 2020, the United States Section of the NAFTA Secretariat

received requests for binational review of Commerce’s final determination filed on

behalf of Defendant-Intervenors Canatal and CBA.          See [NAFTA], Article 1904

Binational Panel Review, 85 Fed. Reg. 14,465 (Dep’t Commerce Mar. 12, 2020) (notice

of request for panel review; USA-CDA-2020-1904-02). On March 20, 2020, the U.S.

International Trade Commission published its final negative determination in its

contemporaneous investigation into whether imports of FSS cause (or represent a

threat of) material injury to the domestic industry. See [FSS] from Canada, China,

& Mexico, 85 Fed. Reg. 16,129 (Int’l Trade Comm’n Mar. 20, 2020).

      Plaintiff AISC commenced this action pursuant to 28 U.S.C. § 1581(c) and 19

U.S.C. § 1516a(a)(2)(A)(i)(I), (B)(i), contesting portions of Commerce’s final

affirmative determination. See Summons, Apr. 17, 2020, ECF No. 1; Compl., May 13,

2020, ECF No. 9. In its complaint, AISC asserts that the court lacks jurisdiction over

its action because a party requested review before a NAFTA binational panel. See

Compl. at ¶¶ 2–5. Nonetheless, Plaintiff explains that it commences this action in

light of arguments raised in a related case, Building Systems, Ct. No. 20-00069. Id.

Specifically, the plaintiff in Building Systems asserts that this Court has jurisdiction

despite the fact that an interested party requested review before a NAFTA binational

panel. See Compl. ¶¶ 3–7, Mar. 30, 2020, ECF No. 6 (from Dkt. Ct. No. 20-00069).

Plaintiff AISC therefore commences this action because it speculates that if the Court

concludes that it has jurisdiction in Building Systems despite the request for
Court No. 20-00088                                                              Page 5

binational panel review, it may do the same in this case. See Pl.’s Resp. at 1–4.

Defendant’s motion argues that the court lacks jurisdiction, 2 and as explained above,

Plaintiff does not disagree.

                                    DISCUSSION

        In relevant part, 28 U.S.C. § 1581(c) (2018) vests exclusive jurisdiction with

the Court over any civil action commenced under section 516A of the Tariff Act of

1930, as amended 19 U.S.C. § 1516a. Under 19 U.S.C. § 1516a(a)(2)(B)(i) the Court

may review “[f]inal affirmative determinations by the administering authority and

by the Commission under [19 U.S.C. §§ 1671d or 1673d], including any negative part

of such a determination (other than a part referred to in clause (ii)).”3

        However, 19 U.S.C. § 1516a(g) provides, in relevant part, that if a party seeks

binational review of “a determination described in [19 U.S.C. § 1516a(a)(2)(B)(i)–(iii),

(vi)–(vii)] . . . the determination is not reviewable under [19 U.S.C. § 1516a(a).]” 19

U.S.C. § 1516a(g)(1)(B), (2)(A). Nonetheless, 19 U.S.C. § 1516a(g)(3) enumerates


2 Despite its invocation of Building Systems, none of the parties in this case raise the
threshold issue raised in Building Systems, specifically whether this Court has the
power to determine its own jurisdiction. See generally Bldg. Sys. de Mexico, S.A. de
C.V. v. United States, 44 CIT __, Slip Op. 20-155 (Nov. 3, 2020) (“Building Systems”).
Building Systems concluded that the Court had the power to determine its own
jurisdiction. See Building Systems, 44 CIT at __, Slip Op. 20-155 at 6–11.
3   19 U.S.C. § 1516a(a)(2)(B)(ii) provides for review of
         [a] final negative determination by the administering authority or the
         Commission under section [19 U.S.C. §§ 1671d or 1673d], including, at the
         option of the appellant, any part of a final affirmative determination which
         specifically excludes any company or product.
Court No. 20-00088                                                                 Page 6

certain exceptions, 4 and permits judicial review of “a determination as to which

neither the United States nor the relevant [free trade area (“FTA”)] country requested

review[.]” Id. at § 1516a(g)(3)(A)(i).

         The statute also establishes a mechanism for private parties to seek binational

review of Commerce’s final determination in NAFTA cases.              Namely, 19 U.S.C.

§ 3434(c) provides, in pertinent part, that

         a person, within the meaning of paragraph 5 of article 1904, may request
         a binational panel review of such determination by filing such a request
         with the United States Secretary . . . [and] [t]he receipt of such request
         by the United States Secretary shall be deemed to be a request for
         binational panel review within the meaning of article 1904.

19 U.S.C. § 3434(c). Under article 1904(5) of the NAFTA



4   19 U.S.C. § 1516a(g)(3) Exception to exclusive binational panel review.
         (A) In general. A determination is reviewable under subsection (a) if the
             determination sought to be reviewed is--
                 (i) a determination as to which neither the United States nor the
                relevant FTA country requested review by a binational panel pursuant
                to article 1904 of the NAFTA or of the Agreement,
                (ii) a revised determination issued as a direct result of judicial review,
                commenced pursuant to subsection (a), if neither the United States nor
                the relevant FTA country requested review of the original
                determination,
                (iii) a determination issued as a direct result of judicial review that was
                commenced pursuant to subsection (a) prior to the entry into force of the
                NAFTA or of the Agreement,
                (iv) a determination which a binational panel has determined is not
                reviewable by the binational panel,
                (v) a determination as to which binational panel review has terminated
                pursuant to paragraph 12 of article 1905 of the NAFTA, or
                (vi) a determination as to which extraordinary challenge committee
                review has terminated pursuant to paragraph 12 of article 1905 of the
                NAFTA.
Court No. 20-00088                                                             Page 7

      [a]n involved Party on its own initiative may request review of a final
      determination by a panel and shall, on request of a person who would
      otherwise be entitled under the law of the importing Party to commence
      domestic procedures for judicial review of that final determination,
      request such review.

NAFTA art. 1904(5), U.S.-Can.-Mex., Dec. 17, 1992, 32 I.L.M. 289, 683 (1993).

      The court cannot exercise jurisdiction over AISC’s complaint because no

exception to the preclusion of judicial review under § 1516a(g) applies. There is no

dispute as to whether the timely request for binational panel review of Commerce’s

final determination in this case is deemed filed by an FTA country under NAFTA art.

1904(5). 5 Section 1516a(g) thus precludes the court from exercising jurisdiction over

the complaint.

                                    CONCLUSION

      For the foregoing reasons, it is

      ORDERED that Defendant’s motion to dismiss for lack of subject-matter

jurisdiction is granted; and it is further




5 AISC’s claim that the jurisdictional issues in this case and in Building Systems, Ct.
No. 20-00069 are identical is mistaken. See Pl.’s Resp. at 3–4. Namely, the court is
not confronted with the same question of whether the request for binational panel
review of Commerce’s final determination is deemed to have been made by an FTA
country pursuant to NAFTA art. 1904(5). See Pl.’s Resp. Opp’n Mot. to Dismiss, Aug.
13, 2020, ECF No. 42 (from Dkt. Ct. No. 20-00069). In Building Systems, by contrast,
the Court found that a party given a zero margin, without more, lacked an injury in
fact as required for standing and consequently its request for NAFTA binational
panel review could not be deemed to have been made by an FTA country. See
Building Systems, 44 CIT at __, Slip Op. 20-155 at 14–15; but see Final Results, 85
Fed. Reg. at 5,374 (assigning CBA a dumping margin of 6.70 percent).
Court No. 20-00088                                                    Page 8

     ORDERED that the case is dismissed. Judgment will enter accordingly.


                                          /s/ Claire R. Kelly
                                         Claire R. Kelly, Judge


Dated:     November 3, 2020
           New York, New York